Title: Edmund Jenings to John Adams, 23 June 1784
From: Jenings, Edmund
To: Adams, John


        
          Sir
          London June 23d. 1784.
        
        There are several Arrivals from America one of which has, I am told, brought a Packet addressed to your Excellency & to Dr Franklin. I have received some Letters which contain Nothing worth your Excellencys Knowledge—but the inclosed Paper, which I take the Liberty of sending, least it should be omitted by your Correspondants. you will Know, by the writing, from whom it came, it was sent me under an injunction not to suffer it to be printed, or shewed to any but very sure persons, because it is yet an Unfinished Statement & may undergo considerable Alterations
        I am with the greatest Consideration / Sir / your Excellencys / Most Obedient humble Servant
        
          Edm: Jenings
        
      